Citation Nr: 0502631	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
1996, for the grant of individual unemployability (TDIU).

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served active duty from July 1952 to May 1954. 

The issue of entitlement to service connection for diabetes 
mellitus comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The issue of earlier effective date for 
TDIU comes before the Board on appeal from a May 2003 rating 
decision.  The veteran testified before the undersigned Judge 
at the RO in September 2004.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A formal service connection claim for post-traumatic 
stress disorder and other disorder was received by the RO in 
February 20, 1992.

2.  Entitlement to service connection for PTSD was initially 
granted by rating action dated in February 1993, at which 
time a 30 percent evaluation was assigned effective as of 
February 20, 1992; a notice of disagreement was filed for 
assignment of a higher initial evaluation.

3.  An August 27, 1993 VA psychological update report 
indicated that the veteran's level of impairment for his PTSD 
severely inhibited his ability to work.  

4.  There is evidence of unemployability due to service-
connected PTSD dated August 27, 1993.  

5.  The veteran was shown to have made an informal claim for 
TDIU on August 27, 1993.


CONCLUSION OF LAW

The criteria for an effective date of August 27, 1993, but no 
earlier, for TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II.  Earlier Effective Date

The RO received the veteran's service connection claims for 
PTSD, and other disorders, on February 20, 1992.  In a 
February 1993 rating decision, the RO granted service 
connection for PTSD, assigning a 30 percent rating that was 
effective February 20, 1992.  The veteran filed a notice of 
disagreement as to the initial evaluation for his PTSD as 
assigned in the February 1993 rating decision.  The veteran's 
appeal reached the Board and in a November 1998 decision, the 
Board granted an increased evaluation of his PTSD to 50 
percent.  In a December 1998 rating decision, the RO assigned 
a 50 percent evaluation for PTSD, effective November 6, 1996.  

The veteran filed a formal written claim for TDIU on February 
1, 1999.  In a May 2002 rating decision, the RO increased the 
veteran's PTSD evaluation to 70 percent, effective November 
6, 1996 and granted TDIU, effective November 6, 1996.  Prior 
to November 6, 1996, the veteran was service-connected for 
PTSD, tinnitus and tinea versicolor of the shoulders, back, 
and chest.  

The issue before the Board is the veteran's appeal of the 
effective date for TDIU from the May 2002 rating decision.  
The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim, qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) 
(2004).  

Pertinent case law states that an informal claim for TDIU 
exists once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits "evidence of unemployability."  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  Under these 
circumstances, the requirement of 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" is met and 
the VA must consider whether the veteran is entitled to TDIU.  
See also VAOGCPREC 12-2001 (July 6, 2001).  "Evidence of 
unemployability" includes, but is not limited to: statements 
by VA social workers that the veteran could not work; 
statements on hospitalization discharge summaries that the 
veteran could not sustain employment at discharge; a Social 
Security Administration award of disability due to a service-
connected disability or; a statement by a credible 
professional, private or VA, indicating that the veteran is 
unemployable and cannot work due to a service-connected 
disability.  See Norris v. West, 12 Vet. App. 421 (1999); 
Roberson, supra.  

As noted above, the record shows that the veteran filed a 
formal written claim for TDIU on February 1, 1999.  However, 
the veteran's testified at his hearing before the undersigned 
Judge that he first informed VA that he could not work 
because of his PTSD in 1991.  He also recalled reiterating 
his inability to work due to PTSD to the RO at a regional 
office hearing in September 1993.  According to the veteran, 
his last full time employment was in the 1980s and that he 
began collecting Social Security disability compensation in 
1987-1988.

Review of the record shows no service connection claim for 
PTSD, let alone any claim for unemployability due to PTSD, 
prior to February 20, 1992.  The February 20, 1992 claim made 
no reference to unemployability due to PTSD.  In September 
1992, the veteran submitted a written statement indicating 
that he was totally disabled and not working; however, he did 
not claim that he was unable to work due to his PTSD, but 
rather discussed his non-service-connected back and shoulder 
problems.  Social Security Administration (SSA) records do 
show that the veteran was found unemployable as of June 1989.  
Nevertheless, these records further show that the 
determination for benefits by SSA was made in 1994, and was 
based primarily on his degenerative disc disease of his back.  

The earliest "evidence of unemployability" attributable to 
a service-connected disorder is a VA Psychological Update 
report dated August 27, 1993.  The examiner explained in the 
report that the veteran's level of impairment for his PTSD 
severely inhibited his ability to work.  Given the type and 
frequency of war related traumatic events which the veteran 
had experienced, as well as the intensity and duration of 
PTSD symptoms, the examiner found that the prognosis was 
guarded.  

Applying Roberson to the facts summarized above, an informal 
claim for TDIU was raised August 27, 1993.  The veteran 
submitted evidence of a disability and raised a notice of 
disagreement that his PTSD was deserving of the highest 
rating possible prior to August 27, 1993.  The earliest 
"evidence of unemployability" was the August 27, 1993 VA 
Psychological Update report.  

Based upon the above information, the Board finds that date 
of receipt for the TDIU claim is August 27, 1993, but no 
earlier.  As such, the Board finds that the date of receipt 
of the informal claim is the effective date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  


ORDER

Entitlement to an effective date of August 27, 1993, but no 
earlier, for the award of a TDIU is granted.  To this extent, 
the appeal is granted. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the RO has not issued a VCAA notice 
letter in connection with the service connection claim for 
diabetes mellitus.  Thus, the veteran should receive notice 
in full compliance with all technical requirements.

In addition, subsequent to the May 2000 statement of the case 
and June 2000 substantive appeal, the RO received SSA 
records, private medical records, and VA medical records 
pertinent to the claim.  The veteran did not submit a waiver 
of initial consideration of this evidence by the RO and the 
RO did not issue a supplemental statement of the case on the 
issue of entitlement to service connection for diabetes 
mellitus addressing such evidence.   In Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003), the Federal Circuit Court emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of the Federal Circuit decision 
discussed above, the most appropriate action would be to 
remand this claim to the RO for initial consideration of the 
additional evidence submitted in June 2003.  Accordingly, a 
remand is required for consideration of this evidence by the 
RO and the issuance of an SSOC.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC shall provide letter to 
the veteran which specifically addresses 
the VCAA and its requirements of notice 
and assistance. In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained and associated 
with the claim file and whether the VBA 
AMC intends to obtain any additional 
information. Further, the veteran must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf. The claims folder 
should be obtained and reviewed to 
ascertain whether such notice is in that 
file. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence 
and SSA record and re-adjudicate the 
veteran's claim for entitlement to 
service connection for diabetes mellitus.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


